HUNTER, Judge,
dissenting.
I respectfully dissent from the majority opinion which vacated and remanded the Commission’s opinion and award based on the majority’s conclusion that the Commission may have improperly placed the burden of proof on plaintiff to prove that future medical treatment was related to the original injury.
In deciding whether to order a defendant to pay for future necessary medical compensation, the Commission must first determine whether there is a substantial risk of the necessity of future medical compensation. N.C. Gen. Stat. § 97-25.1 (2001). If the Commission concludes that the plaintiff has shown such substantial risk of the necessity of future medical compensation, then a rebuttable presumption arises “that the treatment is directly related to the original compensable injury and the employer has the burden of producing evidence showing the treatment is not directly related to the com-pensable injury.” Reinninger v. Prestige Fabricators, Inc., 136 N.C. App. 255, 259, 523 S.E.2d 720, 723 (1999) (citing Pittman v. Thomas & Howard, 122 N.C. App. 124, 130, 468 S.E.2d 283, 286 (1996)). It is acknowledged that it is the better practice for the Commission to specifically delineate between these two stages of the inquiry in its findings and conclusions, clearly showing that it has given the plaintiff the benefit of the presumption in the second stage. See Reinninger, 136 N.C. App. at 260, 523 S.E.2d at 724. However, if the Commission concludes that the plaintiff has failed to satisfy his initial burden of proving that there is a substantial risk of future medical treatment, then it is unnecessary for the Commission to even reach the second stage of the inquiry. In this case, while some of the language used by the Commission in its findings and conclusions may have blurred the lines between the two stages of the inquiry, it is clear that the Commission found that plaintiff failed to meet his initial burden, thus negating the need to even address the second stage providing plaintiff with the benefit of the presumption. This is evident by the following language included in the Commission’s finding of fact number ten:
*461[T]he greater weight of the evidence, including Dr. Lassiter’s deposition testimony, indicates that there is not at [sic] a substantial risk that plaintiff will require future medical treatment .... Furthermore, the greater weight of the evidence indicates that the likelihood of the risk of future medical treatment falls short of the standard that the risk be substantial....
I now turn to the determination of whether the Commission erred in concluding that plaintiff “failed to prove by the greater weight of the evidence that there is a substantial risk for the necessity of future medical treatment as a result of his compensable injury by accident.” The Commission found the following:
The Form 18M filed by plaintiff includes Dr. Lassiter’s statement that there is a substantial risk that plaintiff will require additional medical care resulting from his compensable injury. However, the greater weight of the evidence, including Dr. Lassiter’s deposition testimony, indicates that there is not at [sic] a substantial risk that plaintiff will require future medical treatment as a result of his injury. Although Dr. Lassiter testified that plaintiff’s age and job duties could cause plaintiff to have additional shoulder problems requiring additional treatment, Dr. Lassiter did not have an accurate understanding of plaintiff’s job duties. Furthermore, the greater weight of the evidence indicates that the likelihood of the risk of future medical treatment falls short of the standard that the risk be substantial and related to the injury itself and not additional difficulties arising from age or activities. These difficulties are properly handled through claims for a change of condition or a new condition.
The proper standard of review for this finding of fact and the resulting conclusion of law is whether (1) there is some competent evidence that supports the finding of fact; and (2) whether the finding of fact supports the resulting conclusion of law. Parsons v. Pantry, Inc., 126 N.C. App. 540, 541, 485 S.E.2d 867, 868 (1997). Furthermore, if there is competent evidence that supports the Commission’s findings, the existence of contrary evidence does not render those findings inconclusive. Jones v. Candler Mobile Village, 118 N.C. App. 719, 721, 457 S.E.2d 315, 317 (1995).
In the case at bar, the Commission acknowledged Dr. Lassiter’s initial opinion that there was a substantial risk that plaintiff will require additional medical care resulting from his compensable injury. However, the Commission further found that this opinion was *462based on an erroneous view of plaintiffs job duties. After plaintiff’s actual job requirements were made clear to Dr. Lassiter (i.e., being made aware that the knife used to cut the tires is heated thus greatly reducing the force required to cut them; and that plaintiff only had to lift tires from waist level, not from ground level), the doctor opined that he “would have to fall back and say [plaintiff] has a moderate risk of having to have more treatment and problems with that shoulder, despite the restrictions.” (Emphasis added.)
Therefore, I believe there is competent evidence in the record to support the Commission’s finding that plaintiff failed to meet his initial burden of proving that there was a substantial risk of future medical treatment. I acknowledge that there is also competent evidence in the record to support a finding to the contrary. However, this Court is bound to give deference to the findings of the Commission, as “the Commission, and not [the appellate] Court, is ‘the sole judge of the credibility of witnesses’ and the weight given to their testimony.” Pittman v. Thomas & Howard, 122 N.C. App. at 129, 468 S.E.2d at 286 (quoting Russell v. Lowes Product Distribution, 108 N.C. App. 762, 765, 425 S.E.2d 454, 457 (1993)). In addition to concluding that the Commission’s finding is supported by competent evidence, we further conclude that this finding supports the Commission’s conclusion that “[p]laintiff has failed to prove by the greater weight of the evidence that there is a substantial risk for the necessity of future medical treatment as a result of his compensable injury by accident.”
Based on the foregoing analysis, I would affirm the Commission’s opinion and award.